Citation Nr: 1225791	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-40 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to October 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In February 2012, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  They have been returned to the Board for further appellate consideration.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In its February 2012 remand, the Board noted that the Veteran had been afforded a VA psychiatric examination in February 2010, and that the report of this examination reflected the opinion of the examiner that it was less likely than not that the Veteran's mental health disorders were caused by or a result of in-service assault.  However, the Board noted that the record, including the report of a March 2008 VA examination, reflected that a psychiatric disorder may have existed prior to the Veteran's service, but that the February 2010 VA examiner did not provide an opinion as to whether any preexisting psychiatric disorder might have been aggravated by the Veteran's in-service assault, or by service in any other way.  Therefore, the Board instructed for the Veteran's claims file to be forwarded to the VA examiner who conducted the Veteran's February 2010 VA mental health examination for an addendum opinion as to whether any such preexisting psychiatric disorder worsened in service, and, if so, whether it clearly and unmistakably was not aggravated (i.e. permanently worsened beyond its natural progression) by service, to specifically include any in-service assault.  A complete rationale was to be provided for all opinions stated, citing to claims file documents as appropriate.

The claims file was forwarded to the VA examiner who conducted the Veteran's February 2010 VA mental health examination and, in a March 2012 addendum, the examiner stated that he had reviewed the claims file, and opined that it was "less likely as not" that the Veteran's mental health condition worsened in service, and "clearly and unmistakably was not aggravated (permanently worsened beyond its natural progression) by service, including any in service assault."  The examiner provided the same rationale for the opinion as was provided in the February 2010 examination report, which was that the Veteran's report of being raped in service was inconsistent with the claims file, and that the "picture is further clouded by her past history of being molested as a child with treatment prior to the military."  Additionally, the examiner referred to the opinion contained in the March 2008 VA examination report.  

However, the statement that it was "less likely as not" that the Veteran's mental health condition worsened in service and clearly and unmistakably was not aggravated by service is not an adequately stated opinion in this case.  See 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011) (a veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service).  

Furthermore, the examiner's stated rationale, while indicating that the Veteran had a past history of mental health problems prior to service, and that her reports of in-service assault at the time of service were not consistent with her current reports, did not explain why any preexisting mental disorder clearly and unmistakably had not been aggravated by service.  In this regard, the Board notes that the Veteran was treated in service in July 1981 for what she claimed was an assault by a man, which involved a struggle, the Veteran being struck and superficially cut, her clothes being torn, and the man fleeing after she screamed.  It also reflects that on mental status examination in July 1981, the Veteran was reported to have been cognitively scattered and vague when discussing her assault, which was noted to have been an expected response to attempts to recall painful material, and that she was diagnosed as having adjustment disorder with anxious mood at that time.  

Under these circumstances, the Veteran should be provided another VA examination and opinion addressing whether a preexisting psychiatric disorder was clearly and unmistakably not aggravated by service, to specifically include any in-service assault, and, if so, whether an acquired psychiatric disorder is otherwise directly related to the Veteran's period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder.  Regarding any psychiatric disability that preexisted the Veteran's period of service, the examiner is requested to offer an opinion as to whether any such disability clearly and unmistakably was not aggravated (i.e. permanently worsened beyond its natural progression) by service, to specifically include any in-service assault. 

If the examiner finds that any preexisting psychiatric disability clearly and unmistakably was not aggravated by service, for any acquired psychiatric disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disorder is related to service, to specifically include any in-service assault. 

In making these determinations, the examiner should specifically consider the July 1981 service treatment records regarding the Veteran's in-service assault, the March 2008 VA examination report, and the February 2010 VA examination report.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


